      Case 2:20-cv-02006-TLN-KJN Document 6 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LAMONTE BIENVENUE,                                   No. 2:20-cv-2006 KJN P
11                         Petitioner,
12              v.                                         ORDER
13    G. MATTESON,
14                         Respondent.
15

16             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

18             The application attacks a conviction issued by the Los Angeles County Superior Court.

19   While both this court and the United States District Court in the district where petitioner was

20   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

21   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

22   readily available in Los Angeles County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

23             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

24             1. This court has not ruled on petitioner’s application to proceed in forma pauperis; and

25             2. This matter is transferred to the United States District Court for the Central District of

26   California.

27   Dated: October 20, 2020

28   /bien2006.108

                                                          1
